Citation Nr: 1725451	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from June 15, 2016.

2. Entitlement to an initial rating in excess of 10 percent for bilateral lower extremity peripheral neuropathy from May 20, 2008, to October 8, 2012.

3. Entitlement to an effective date prior to May 20, 2008, for the award of a total disability rating based on individual unemployability (TDIU).

4. Entitlement to an effective date prior to May 20, 2008, for the award of Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Wichita, Kansas, respectively.  Jurisdiction currently resides with the VA RO in Wichita, Kansas.

In the February 2007 rating decision, the RO in St. Louis, Missouri, awarded an initial 30 percent rating for PTSD, effective March 23, 2005.  The Veteran perfected an appeal as to the initial rating for PTSD.  In July 2013, the agency of original jurisdiction (AOJ) increased the PTSD rating to 50 percent, effective January 28, 2013.  However, in January 2014, the Board denied entitlement to an increased rating for PTSD, including a rating in excess of 30 percent prior to January 28, 2013, and in excess of 50 percent thereafter. 

The Veteran appealed the Board's January 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in August 2014, the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) which vacated the Board's decision on the issue of entitlement to a rating in excess of 30 percent for PTSD prior to January 28, 2013.  The Veteran expressly withdrew his appeal seeking a rating in excess of 50 percent from January 28, 2013.  As such, the remaining issue on appeal was returned to the Board for appropriate action. 

Before the Board issued a decision on the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD prior to January 28, 2013, the Veteran filed a claim for a TDIU in September 2013.  The RO in Wichita, Kansas, issued an August 2014 rating decision that denied entitlement to an increased rating for PTSD.  In that decision, the RO also awarded service connection for peripheral neuropathy of the right and left lower extremities and assigned separate 10 percent ratings, effective September 30, 2013. 

In September 2014, the Veteran filed an NOD as to the denial of an increased rating for PTSD, and the propriety of the effective dates and initial ratings assigned for the peripheral neuropathy disabilities. 

In August 2015, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD prior to January 28, 2013.  In that decision, the Board also remanded the issues of entitlement to a rating in excess of 50 percent for PTSD, well as entitlement to earlier effective dates and an increased initial rating for the bilateral peripheral neuropathy, for issuance of a statement of the case (SOC), as one had not yet been issued. 

Thereafter, in January 2016, the Wichita RO issued a rating decision that awarded an earlier effective date of October 9, 2012, for the award of service connection (and the initial ratings assigned) for the Veteran's bilateral peripheral neuropathy. 

The Veteran appealed the Board's August 2015 decision to the Court.  In March 2016, the Court issued an Order that granted a JMR which vacated the Board's decision on the issue of entitlement to a rating in excess of 30 percent for PTSD prior to January 28, 2013.

In July 2016, the AOJ issued a rating decision that awarded an increased 70 percent rating for PTSD, effective June 15, 2016. 

In July 2012, the Veteran testified, via video conference, before a Veterans Law Judge who is no longer employed by the Board. A transcript of that hearing is associated with the claims file.  In January 2015, the Board offered the Veteran another Board hearing as required by law, but in February 2015, the Veteran indicated that he did not wish to appear for another hearing and that the Board should adjudicate his claims.

In March 2017, the Board granted an effective date of May 20, 2008, for the award of service connection for bilateral lower extremity peripheral neuropathy; granted  an initial 50 percent rating for PTSD; denied a rating in excess of 50 percent prior to June 15, 2016 for PTSD; and granted a TDIU prior to June 15, 2016.  The Board also remanded for further development the issues of entitlement to an initial rating in excess of 70 percent for PTSD from June 15, 2016, and initial ratings in excess of 10 percent for bilateral lower extremity peripheral neuropathy from May 20, 2008, to October 8, 2012.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

In an April 2017 rating decision, the RO implemented the Board's March 2017 decision, and, in relevant part, assigned a 10 percent rating for bilateral lower extremity peripheral neuropathy from May 20, 2008, to October 8, 2012, and an effective date of May 20, 2008, for the award of TDIU.

The Board notes that, in June 2017, the Veteran submitted a notice of disagreement to the April 2017 rating decision, specifically seeking an effective date prior to May 20, 2008, for both the award of TDIU and the award of DEA.  While the issue of entitlement to a TDIU is considered to be part of a claim for increased rating, the Veteran has been awarded the TDIU for the entire rating period on appeal in the instant case.  The newly raised disagreement with the effective date assigned for these awards must be adjudicated by the RO in a statement of the case.  Thus, the issues of entitlement to an effective date prior to May 20, 2008, for the awards of a TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. From June 15, 2016, forward, the Veteran's PTSD symptoms have not resulted in both total occupational and social impairment.

2. From May 20, 2008, to October 8, 2012, the Veteran's bilateral lower extremity peripheral neuropathy symptoms most nearly approximated no more than mild incomplete paralysis, with symptoms of numbness, tingling, and burning.


CONCLUSIONS OF LAW

1. From June 15, 2016, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for an initial rating in excess of 10 percent for bilateral lower extremity peripheral neuropathy from May 20, 2008, to October 8, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124, 4.124a, DC 8721 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As noted above, the claims for increased ratings arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, VA treatment records, June 2016 private medical opinion, February 2017 VA examination report, and lay statements.  

The Veteran was afforded a VA examination in February 2017. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2017 VA examination was thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim. The February 2017 VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiner addressed the functional impact of the Veteran's PTSD upon ordinary conditions of daily life and work.  As a result, the Board finds the February 2017 VA examination to be adequate for rating purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready for consideration on the merits.

Increased Initial Ratings - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim for PTSD - Analysis 

The Veteran is currently in receipt of a 70 percent disability rating for PTSD from June 15, 2016 under 38 C.F.R. § 4.130, DC 9411.  He contends that a higher rating is warranted. 

All psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders.  Id.  Under such formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A total schedular rating of 100 percent under DC 9411 is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO initially certified the Veteran's appeal to the Board in November 2011; therefore, the claim is governed by DSM IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the evidence, the Veteran submitted a June 2016 private psychological evaluation report.  The evaluation was based on a telephone interview.  The private neuropsychologist noted that the Veteran was married and had a Master's degree.  He had not worked or volunteered since 2004, due in part to his psychiatric symptoms.  The neuropsychologist stated that he sounded alert and was oriented to person, place, and time.  He missed the date by one day.  He had difficulty recalling specific dates, and could not name many of his medications, though he described what he took them to treat.  Some word finding problems were noted in spontaneous speech.  Affect was dysthymic, with expressed frustration, when discussing his symptoms and history.  He was polite and socially appropriate at all times.  The Veteran stated that he had few activities and spent his time at home most days.  He watched television or used the computer much of the time.  His sons lived nearby and helped with yardwork and home maintenance.  He spent most of his time with his spouse, and reported that she did not allow him to drive anymore because he had some problems with driving.  He did not have any regular social contact outside of the family, and had no community involvement.  He joined two veterans' organizations, but did not attend meetings or events as he found it too stressful.  He struggled with mood and motivation, and stated "some days I just feel like I want to give up."  He was estranged from his daughter.  His thoughts were adequately organized, and he had no delusions or hallucinations.  He reported that his mood was "always down," and that he did not have the energy or motivation to do much.  He described longstanding depression, frequent nightmares, re-experiencing, arousal, and extreme avoidance of activities that might remind him of Vietnam.  He also had symptoms of decreased concentration, irritability, sadness, self-blame, feelings of guilt, loss of pleasure, self-dislike, self-criticalness, loss of interest, agitation, loss of energy, fatigue, crying and indecisiveness.  No suicidal ideation was reported.  The Veteran reported that he was independent in all basic self-care activities, including bathing, dressing, feeding, and ambulation.  He performed few household chores, did not drive, and rarely shopped with his spouse.  He did not run errands alone.  The VA examiner opined that he was independent in basic activities of daily living (ADL's), but moderately dependent in instrumental ADL's.  She further opined that the Veteran had moderate to severe functional impairment, with severe impairment in mobility, life activities, and community participation, and moderate impairment in cognition and social functioning.  The VA examiner stated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  His symptoms included "continuous nightmares akin to panic attacks, constant depression, spatial disorientation when driving, neglect of personal hygiene when depressed, difficulty managing stress at work and in social settings, and an inability to establish and maintain effective relationships."  While this evaluation purports to be retrospective in scope, the neuropsychologist also describes the Veteran's current functioning at the time of the evaluation; therefore, this evaluation report is relevant to the period currently on appeal.

The Veteran was afforded a VA-contracted examination in February 2017.  The VA examiner stated that while the Veteran had been diagnosed with multiple mental disorders, the symptoms are overlapping and do not discriminate between the diagnoses.  The VA examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiner noted that the Veteran drove to the interview and brought his spouse.  They had recently bought a new RV and had enjoyed camping for years.  The Veteran and his spouse enjoyed going to their grandchildren's activities working in his garage, estate sales, auctions, and selling some of the stuff.  He worked in his garage refinishing furniture, repairing clocks, and "doing other odds and ends."  The Veteran's PTSD symptoms included avoidance behaviors, unprovoked irritability, chronic sleep impairment, depressed mood, and anxiety.  He was oriented to time, place, and person.  He was also appropriately dressed and groomed.  Speech was normal in rate, volume, and tone.  His mood was euthymic and his affect was congruent to his mood.  He denied suicidal or homicidal ideations or plans.  He had no delusions.  Memory was intact, judgment was good, and insight was good.  

After a review of all the evidence, lay and medical, the Board finds that, from June 15, 2016, the criteria for a rating in excess of 70 percent for PTSD have not been met or approximated.  The Board acknowledges the Veteran's reports of severe anxiety, frequent panic attacks, difficulty in adapting to stressful circumstances, some memory loss and disorientation, irritability, chronic sleep impairment, and some impaired ability to establish and maintain effective relationships, these symptoms present a disability picture which is consistent with the currently assigned 70 percent rating.  

Notably, the evidence during the applicable appeal period does not show that the Veteran's PTSD results in total social and occupational impairment.  Indeed, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. While the June 2016 private neuropsychologist reported that the Veteran had some limitation in his ability to perform activities of daily living, he was consistently able to dress himself and maintain minimal personal hygiene.  Moreover, while acknowledging that his PTSD results in some social impairment, the preponderance of the evidence does not support a finding that it results in total social impairment, as he has been married for many years,  has good relationships with his sons, visits his grandchildren, and participates in a number of hobbies.  See February 2017 VA-contracted examination.  Thus while the evidence shows that the Veteran is unable to work due to service-connected disabilities, as evidenced by his award of a TDIU, total social impairment as a result of his PTSD is not shown.  Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 70 percent for PTSD from June 15, 2016.

For these reasons, a rating in excess of 70 percent for PTSD is not warranted from June 15, 2016.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Increased Initial Rating Claim for
 Bilateral Lower Extremity Peripheral Neuropathy - Analysis

The Veteran is currently in receipt of a 10 percent initial rating for peripheral neuropathy of both the right and left lower extremities from May 20, 2008, to October 8, 2012.   He contends that a higher rating is warranted. 

The Veteran's neurologic impairment of the left and right lower extremities is rated under DC 8721, which provides ratings for neuralgia of the external popliteal nerve. Neuralgia is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis of the external popliteal nerve.  See 38 C.F.R. §§ 4.124 and 4.124a, DC 8521.  Tic douloureux, or tirfacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  Under DC 8521, mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, involving foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The rating schedule does not define the terms 'mild," "moderate," or "severe," as used in this diagnostic code to describe the degree of deformity of the foot.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Medical evidence concerning the Veteran's neuropathy dated during the applicable appeal period in question is minimal.  Accordingly, the Board will refer to some medical evidence dated prior to the applicable rating period so as to establish the nature and severity of his peripheral neuropathy as of May 2008 and until October 8, 2012.  In this regard, a January 2004 private treatment note indicated that the Veteran had bilateral lower extremity numbness, with tingling in the left lower extremity.  A November 2005 VA treatment note indicated that the Veteran had bilateral foot numbness, greater in the right foot.  Sensory examination was abnormal, with diminished sensation in both feet.  The right foot had less sensation than the left foot.  The Veteran was afforded a VA diabetes mellitus examination in August 2007.  He reported that the numbness began in his right foot in 2005, and gradually in his left foot thereafter.  Examination of the bilateral lower extremities revealed normal temperature, color, and pulses, with no trophic changes.  Deep tendon reflexes were normal, bilaterally.

An October 2012 VA treatment note indicated that the Veteran often caught his toes with ambulation and used a cane to help prevent losses of balance.  The treating physician stated that the Veteran's balance deficits may be secondary to bilateral foot neuropathy.  

After a review of the evidence, lay and medical, the Board finds that a rating in excess of 10 percent for bilateral lower extremity peripheral neuropathy is not warranted from May 20, 2008, to October 8, 2012.  As indicated there is minimal evidence addressing the Veteran's neuropathy during the applicable appeal period.  Nonetheless, there is no evidence to support a finding that the Veteran's neuropathy had increased in severity during this time.  Indeed, the Veteran's symptoms were wholly sensory and there is no contradictory evidence of record.   Based on the record, there is simply no evidence dated from May 2008 to October 2012 to show that the Veteran's peripheral neuropathy had risen to the level of moderate neurologic impairment.  For these reasons, a rating in excess of 10 percent for bilateral lower extremity peripheral neuropathy is not warranted from May 20, 2008, to October 8, 2012.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. §5107(b); 38 C.F.R. § 4.3.

ORDER

A rating in excess of 70 percent for PTSD from June 15, 2016, is denied.

A rating in excess of 10 percent for bilateral lower extremity peripheral neuropathy from May 20, 2008, to October 8, 2012 is denied.


REMAND

As stated above, in June 2017, the Veteran's attorney submitted disagreement as to the effective dates assigned to the awards of TDIU and DEA benefits in the April 2017 rating decision.  He now seeks an effective date earlier than May 20, 2008.  Therefore, the Board is required to remand the claims for issuance of a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issues after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issues of entitlement to an effective date earlier than May 20, 2008, for the awards of TDIU and DEA benefits.  The Veteran and his attorney should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


